DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:
In each of claims 6 and 16, the words “reverse direction” should be rewritten as “reverse flight direction”.
The foregoing changes are required to correct antecedent basis issues.  Examiner will examine the merits of the claims based on the foregoing changes.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky (US 2009/0012658) in view of Suiter et al. (US 10,502,584).
	Regarding claim 1, Cherepinsky teaches a method for tracking control of an unmanned aerial vehicle (UAV), comprising: obtaining flight data of the UAV; (see Cherepinsky, at [0009] and [0025], which discloses that a module of a flight control system performs a frequency sweep of the flight control surface using a flight control 
determining, within a preset period of time and according to the flight data, a number of switching times of the UAV switching between different flight directions; (see Cherepinsky at [0025] which discloses that the frequency of a sweep may be a sine wave input in which the frequency thereof varies with time, such as 2 Hz to 4 Hz over a duration of two (2) seconds.  Examiner notes that the duration corresponds to the preset period of time which is 2 seconds.  Examiner notes that the number of switching times is based on the frequency of a sine wave input (2 Hz to 4 Hz).  Examiner notes that since the frequency sweep is a sine wave input, the number of switching times in one period of a sinusoidal wave is 2.  Examiner further notes that the sinusoidal peak of the periodic sine wave input corresponds to the first flight direction and the sinusoidal trough of the periodic sine wave input corresponds to the second flight direction.  If the duration is two seconds and the frequency of sweep is 2 Hz, then there are a total of 4 sinusoidal periods.  This corresponds to 8 switching times, for example.)
determining whether the UAV is vibrating according to the number of switching times; (see Cherepinsky at [0025] which discloses a sine wave input with a frequency of sweep from 2 to 4 Hz which causes a corresponding yaw acceleration and yaw rate of the tail rotor; Examiner maps the corresponding yaw acceleration and yaw rate of the tail rotor to the vibrating of the UAV.  Also, see Cherepinsky at [0026] which discloses that a cross-correlation is computed between the sweep and the recorded yaw rate and yaw acceleration to determine a similarity between the sweep input and the resulting yaw rate and yaw acceleration.  Cherepinsky at [0028] further discloses that if the correlation is low, a tail rotor failure exists.  Examiner notes that the cross-correlation measure maps to whether the UAV is vibrating as a function of the number of switching times during the duration of the input sweep.  Examiner maps the movement of the tail rotor in response to the frequency sweep input to the UAV vibrating according to the number of switching times.)
Cherepinsky does not expressly disclose determining whether to continue tracking a target [according to whether the UAV is vibrating,] which in a related art Suiter teaches (see Suiter, at col. 9 line 54 to col. 10 line 9, which discloses a takeoff and climb into an expected flight path 310, and that where the UAS (unmanned aerial system) is unable to maintain safe operation as a result of performance, mechanical turbulence, non-optimal UAS system performance, and/or system failures, an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining whether to continue tracking a target, as taught by Suiter.  
One would have been motivated to make such a modification to maintain safe operation and execute the safest mission abort, as suggested by Suiter at col. 9 line 62 to col. 10 line 3.  
Regarding claim 2, the modified Cherepinsky teaches a method according to claim 1, wherein the different flight directions include a first flight direction and a second flight direction, an angle being formed between the first flight direction and the second flight direction (see Cherepinsky at [0025] which discloses that the flight control surface failure detection algorithm 60 is to determine if a tail rotor failure actually exists.  This is achieved by application of a very small frequency sweep to the tail rotor 14 through the tail rotor servos 54; see Cherepinsky at [0025] which further discloses that the frequency of a sweep may be a sine wave input to the tail rotor at a frequency of 2 Hz to 4 Hz over a duration of two (2) seconds.  Examiner previously noted that the sinusoidal peak of the periodic sine wave input corresponds to the first flight direction and the sinusoidal trough of the periodic sine wave input corresponds to the 
Regarding claim 3, the modified Cherepinsky teaches the method according to claim 1, wherein determining, within the preset period of time and according to the flight data, the number of switching times of the UAV switching between the different flight directions includes: determining, within the preset period of time and according to the flight data, a number of switching times of the UAV switching between a forward flight direction and a reverse flight direction (See Cherepinsky at [0025] which discloses the duration over which a 2 to 4 Hz sine wave sweep input is provided to the tail rotor.  Examiner notes that the amplitude of the sine wave input may be changed to provide a yaw variation that switches between a forward flight direction and a reverse flight direction.  Examiner notes that the number of cycles of the sine wave sweep input determines the number of switching times of the UAV switching between the forward and reverse flight directions.)
Regarding claim 8, the modified Cherepinsky teaches the method according to claim 3, wherein: the UAV is within a three-dimensional space of a coordinate system including an X-axis, a Y-axis, and a Z-axis; and the forward flight direction is a forward direction of the X-axis and the reverse flight direction is a reverse direction of the X-axis (see Cherepinsky at [0020] which discloses that the PFCS (Primary Flight Control System) 22 and the FACS (Flight Augmentation and Cuing System) 24 may each contain 
Regarding claim 9, the modified Cherepinsky teaches the method according to claim 1, wherein determining whether the UAV is vibrating according to the number of switching times includes: determining that the UAV is vibrating in response to the number of switching times within the preset period of time being greater than or equal to a preset standard number of times; or determining that the UAV is not vibrating in response to the number of switching times being less than the preset standard number of times (see Cherepinsky at [0026 - 0028] which discloses that a low correlation of the cross-correlation measurement signifies that a tail rotor failure exists and a high correlation of the cross-correlation measurement signifies that no tail rotor failure exists.  Examiner previously noted that a cross-correlation determines whether the UAV is vibrating as a function of the number of switching times.  Examiner notes that the correlation of the cross-correlation measurement may vary as a function of the number of switching times in a cycle of the sweep frequency.)
Regarding claim 10, the modified Cherepinsky teaches the method according to claim 9, wherein determining whether to continue tracking the target according to whether the UAV is vibrating includes: determining to stop tracking the target in response to the UAV being vibrating; or determining to continue tracking the target in response to the UAV not being vibrating (see Cherepinsky at [0026 – 0028] which 
Claims 11-13 and 18-20 are directed to an unmanned aerial vehicle (UAV) that is configured to perform the steps recited in method claims 1-3 and 8-10.  Therefore, claims 11-13 and 18-20 are rejected under the same rationale used in the rejections of claims 1-3 and 8-10.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky (US 2009/0012658) in view of Suiter et al. (US 10,502,584) and further in view of Durkee (US 6,957,582).
Regarding claim 4, the modified Cherepinsky teaches the method according to claim 3, wherein determining, within the preset period of time and according to the flight data, the number of switching times of the UAV switching between the forward conducting a fast Fourier transform (FFT) [on the flight data within the preset period of time] to determine a frequency, which in a related art, Durkee teaches (see Durkee, at col. 5 lines 50 to 52, which discloses that N samples may be processed in block by a fast Fourier transform (FFT), for example, to determine the frequency content thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conducting a fast Fourier transform (FFT) to determine a frequency, as taught by Durkee.  
One would have been motivated to make such a modification to determine the frequency content thereof, as suggested by Durkee at col. 5 line 52.
Claim 14 is directed to an unmanned aerial vehicle (UAV) that is configured to perform the steps recited in method claim 4.  Therefore, claim 14 is rejected under the same rationale used in the rejection of claim 4.

Claim 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky (US 2009/0012658) in view of Suiter et al. (US 10,502,584) and further in view of Levien et al. (US 2014/0172193).
Regarding claim 5, the modified Cherepinsky teaches the method according to claim 3, wherein determining, within the preset period of time according to the flight data, the number of switching times of the UAV switching between the forward flight direction and the reverse flight direction, and a switching between the forward flight direction and the reverse flight direction within the preset period of time (see Cherepinsky at [0025]; Examiner previously mapped the duration of the sine wave input sweep to the preset period of time.  Examiner previously showed that the number of switching times is a function of the frequency of 2 to 4 Hz based on the duration.  Examiner previously mapped the recorded yaw rate and yaw acceleration to flight data of the UAV.  Examiner noted that the sine wave input may be varied to provide a yaw variation that switches between a forward flight direction and a reverse flight direction.  Examiner noted that the number of cycles of the sine wave sweep input determines the number of switching times of the UAV switching between the forward and reverse flight directions).
Cherepinksy does not expressly teach counting [a switching between the forward flight direction and the reverse flight direction within the preset period of time] into the number of switching times, in response to a speed of the UAV after switching from the forward flight direction to the reverse flight direction being greater than or equal to a threshold speed in the reverse flight direction or a speed of the UAV after switching from the reverse flight direction to the forward flight direction being greater than or equal to a threshold speed in the forward flight direction, which in a related art, Levien teaches (see Levien at [0092] which discloses that a UAV base station may transmit to a second UAV at least one maneuverability quality such as a minimum velocity and at least one associated performance criterion related to an ability of a UAV to change direction or speed or location, with a UAV model corresponding to the first UAV having been certified to have achieved the at least one associated performance criterion.  Examiner noted that the sine wave input sweep may be varied to provide a yaw variation that switches between a forward flight direction and a reverse flight direction.  Examiner notes that meeting the minimum velocity would be computed after the flight direction was changed from either reverse to forward or vice-versa.  Examiner maps meeting the minimum velocity to the speed of the UAV being greater than or equal to a threshold speed in either the reverse flight direction or the forward flight direction.  Examiner notes that the determination of a single occurrence may be mapped to counting with a count of 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to count into the number of switching times, in 
One would have been motivated to make such a modification to provide an indicator of maneuverability quality, as suggested by Levien at [0092].  
Regarding claim 6, the modified Cherepinsky teaches the method according to claim 3, wherein determining, within the preset period of time according to the flight data, the number of switching times of the UAV switching between the forward flight direction and the reverse flight direction (see Cherepinsky at [0025]; Examiner previously mapped the duration of the sine wave input sweep to the preset period of time.  Examiner previously showed that the number of switching times is a function of the frequency of 2 to 4 Hz based on a specified duration.  Examiner previously mapped the recorded yaw rate and yaw acceleration to flight data of the UAV.  Examiner noted that the sine wave input may be varied to provide a yaw variation that switches between a forward flight direction and a reverse flight direction.  Examiner noted that the number of cycles of the sine wave sweep input determines the number of switching times of the UAV switching between the forward and reverse flight directions); a switching between the forward flight direction and the reverse flight direction within the preset period of time (see Cherepinsky at [0025]; Examiner previously noted that 
includes not counting into the number of switching times, in response to a speed of the UAV after switching from the forward flight direction to the reverse flight direction being less than a threshold speed in the reverse flight direction or a speed of the UAV after switching from the reverse flight direction to the forward flight direction being less than a threshold speed in the forward flight direction (see Levien at [0092] which discloses that a UAV base station may transmit to a second UAV at least one maneuverability quality such as a minimum velocity and at least one associated performance criterion related to an ability of a UAV to change direction or speed or location, with a UAV model corresponding to the first UAV having been certified to have achieved the at least one associated performance criterion.  Examiner noted that the sine wave input may be varied to provide a yaw variation that switches between a forward flight direction and a reverse flight direction.  Examiner noted that the minimum velocity may be determined after the flight direction was changed from either reverse to forward or vice-versa.  Examiner maps an instance of not meeting the minimum velocity to the speed of the UAV being less than a threshold speed in either the reverse flight direction or the forward flight direction; Examiner notes that not meeting the minimum velocity would therefore correspond to not including a count toward meeting the predetermined maneuverability criterion.)
determining, within the preset period of time according to the flight data, the number of switching times of the UAV switching between the forward flight direction and the reverse flight direction further includes, (see Cherepinsky at [0025]; Examiner previously mapped the duration of the sine wave input sweep to the preset period of time.  Examiner previously showed that the number of switching times is a function of this duration based on the frequency of 2 to 4 Hz.  Examiner previously mapped the recorded yaw rate and yaw acceleration to flight data of the UAV.  Examiner noted that the amplitude of the sine wave input may be changed to provide a yaw variation that switches between a forward flight direction and a reverse flight direction.  Examiner noted that the number of cycles of the sine wave sweep input determines the number of switching times of the UAV switching between the forward and reverse flight directions)
 after the switching between the forward flight direction and the reverse flight direction not being counted into the number of switching times:  not counting a subsequent switching between the forward flight direction and the reverse flight direction into the number of switching times, in response to a speed of the UAV after switching back from the reverse flight direction to the forward flight direction being more than or equal to the threshold speed in the forward flight direction or a speed of the UAV after switching back from the forward flight direction to the reverse flight direction being more than or equal to the threshold speed in the reverse flight direction (see Levien at [0092] which discloses that an indicator of the maneuverability quality corresponding to the flight capability of the first UFV is sent from a base station to a second UFV; Examiner notes that once the indicator has been sent from a base station to a second UFV, the operation has been performed and an additional measurement of the velocity in a forward or reverse direction is not counted.)
Claims 15-17 are directed to an unmanned aerial vehicle (UAV) that is configured to perform the steps recited in method claims 5-7.  Therefore, claims 15-17 are rejected under the same rationale used in the rejections of claims 5-7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661